ePlus Group, Inc. v Dentons US LLP (2015 NY Slip Op 02006)





ePlus Group, Inc. v Dentons US LLP


2015 NY Slip Op 02006


Decided on March 12, 2015


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on March 12, 2015

Mazzarelli, J.P., Andrias, Saxe, Feinman, Clark, JJ.


14509 114208/11

[*1] ePlus Group, Inc., et al., Plaintiffs-Appellants,
vDentons US LLP, Defendant-Respondent.


Hyland Law PLLC, Reston, VA (Timothy B. Hyland of the bar of the State of Virginia admitted pro hac vice, of counsel), for appellants.
Dentons US LLP, New York (Richard M. Zuckerman of counsel), for respondent.

Order, Supreme Court, New York County (Melvin L. Schweitzer, J.), entered on September 5, 2014, which, upon reargument, granted defendant's motion to dismiss plaintiffs' first, second, fourth and fifth causes of action as barred by a release, unanimously reversed, on the law, without costs, and defendant's motion denied.
Plaintiffs' claims against defendant's predecessor in interest were carved out from the release at issue; accordingly, those claims are not precluded as a matter of law (CDR Créances S.A.S. v Cohen, 104 AD3d 17, 29 [1st Dept 2012], affd in relevant part 23 NY3d 307 [2014]). The carve-out provision was intended to specifically anticipate the arguments raised by defendant. By
enforcing the carve-out provision, this Court is giving effect to the intent of the parties to the release (Evans v Famous Music Corp., 1 NY3d 452, 458 [2004]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: MARCH 12, 2015
CLERK